         Case: 1:21-cv-01362 Document #: 1 Filed: 03/11/21 Page 1 of 7 PageID #:1




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 GERALD A. HENRY,                                      CIVIL COMPLAINT

 Plaintiff,
                                                       CASE NO. 1:21-cv-01362
 v.

 CAPITAL MANAGEMENT SEVICES, LP,                       DEMAND FOR JURY TRIAL

 Defendant.


                                           COMPLAINT

        NOW COMES Gerald A. Henry (“Plaintiff”), by and through his undersigned attorneys,

complaining as to the conduct of Capital Management Services, LP (“Defendant”) as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq.

                                     JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois, Plaintiff resides in the Northern District of Illinois, and a

substantial portion of the events or omissions giving rise to the claims occurred within the Northern

District of Illinois.

                                               PARTIES

      4. Plaintiff is a natural person over 18-years-of-age and is a “person” as defined by 47 U.S.C.

§153(39).

                                                   1
          Case: 1:21-cv-01362 Document #: 1 Filed: 03/11/21 Page 2 of 7 PageID #:2




      5. Defendant is a third party debt collector holding itself out as a “nationally licensed and

recognized collections agency.”1 Defendant is a limited partnership organized under the laws of

the state of Delaware with its principal place of business located at 694 South Ogden Street,

Buffalo, New York.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

      7. In or around 2021, Plaintiff obtained a credit card serviced by Discover (“subject debt”).

      8. Due to unforeseen financial circumstances, Plaintiff could not keep up with payments and

defaulted on the subject debt and Defendant acquired the rights to collect the subject debt.

      9. In or around December 2020, Plaintiff retained a Bankruptcy attorney as his liabilities

had exceeded his assets.

      10. On or around February 15, 2021, Plaintiff answered a phone call placed by Discover and

informed the representative that he was filing Bankruptcy and requested Defendant to stop calling

him and to instead call his bankruptcy attorney.

      11. During the call, Plaintiff provided Discover with the details of his Bankruptcy attorney’s

information.

      12. In or around February 2021, Defendant began placing collection calls to Plaintiff’s

cellular telephone number (319) XXX-7610, in an attempt to collect on an alleged subject debt.

      13. Plaintiff is and always has been the sole subscriber, owner, possessor, and operator of the

cellular telephone number ending in 7610.



1
    https://cms-collect.com/ (last visited: March 10, 2021).

                                                        2
       Case: 1:21-cv-01362 Document #: 1 Filed: 03/11/21 Page 3 of 7 PageID #:3




   14. On or around February 17, 2021, Plaintiff answered a phone call from Defendant and

advised the representative of his Bankruptcy, provided his attorney information, and demanded it

cease calling.

   15. Shortly after speaking with Defendant, Plaintiff placed a phone call to Discover to inquire

as to why the Bankruptcy information was not forwarded to Defendant.

   16. Discover did not provide a reason, and simply apologized to Plaintiff. During the call,

Discover confirmed that it was in possession of the Bankruptcy information provided on February

15, 2021.

   17. On February 19, 2021, after Plaintiff confirmed his Bankruptcy information, Defendant

sent directly to Plaintiff a Collection Letter relating to the subject debt (“Collection Letter”).

   18. All of Defendant’s collection efforts occurred with actual knowledge of Plaintiff’s

bankruptcy filing and attorney information.

                                               DAMAGES

   19. Defendant’s misleading and deceptive collection conduct has severely disrupted Plaintiff’s

daily life and general well-being.

   20. Plaintiff has expended time and incurred costs consulting with his attorneys as a result of

Defendant’s false, deceptive, harassing, and misleading collection efforts.

   21. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, invasion of privacy, nuisance, intrusion upon and occupation of Plaintiff’s cellular

telephone capacity, wasting Plaintiff’s time, emotional distress, aggravation that accompanies

unsolicited debt collection efforts, harassment, emotional distress, anxiety, and loss of

concentration.




                                                   3
       Case: 1:21-cv-01362 Document #: 1 Filed: 03/11/21 Page 4 of 7 PageID #:4




   22. Concerned about the violations of his rights and invasion of his privacy, Plaintiff sought

the assistance of counsel to permanently cease Defendant’s collection efforts.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   23. Plaintiff restates and realleges paragraphs 1 through 22 as though fully set forth herein.

   24. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   26. Defendant is a “debt collector” as defined by §1692a(6) because it’s a business, the

principal purpose of which, is the collection of debts and uses the mail and/or the telephones to

collect delinquent accounts allegedly owed to a third party.

   27. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   28. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   29. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   30. Defendant violated 15 U.S.C. §§1692c, c(a)(2)e, e(2), e(5), e(10), f, f(1), and g through its

unlawful debt collection practices.

       a. Violations of FDCPA § 1692c

   31. Defendant violated §1692c(a)(2) when it directly communicated with Plaintiff

regarding the subject debt, despite having knowledge of Plaintiff’s Bankruptcy attorney.

Defendant issued the Collection Letter to Plaintiff while in possession of Plaintiff’s attorney’s

name and address. At no time did Plaintiff’s attorney provide consent for Defendant to



                                                 4
       Case: 1:21-cv-01362 Document #: 1 Filed: 03/11/21 Page 5 of 7 PageID #:5




correspond directly to Plaintiff and at no time did Plaintiff’s counsel receive any communications

regarding Plaintiff or the subject debt.

   32. Defendant knew its actions were in direct violation of the FDCPA, but made the decision

to communicate with a represented party to maximize its profits at Plaintiff’s expense.

       b. Violations of FDCPA § 1692e

   33. Defendant violated §1692e by engaging in false, deceptive and misleading conduct when

it falsely implied that Defendant could continue to collect on the debt, even having knowledge of

Plaintiff’s bankruptcy attorney information, was false and misleading. Defendant caused the

Collection Letter to be sent, seeking immediate payment of a debt that was to be included in

Plaintiff’s Bankruptcy filing.

   34. Defendant violated §1692e(2) when it misrepresented the character, amount, or legal status

of the subject debt. The subject debt was not owed at the time Defendant demanded payment of

the subject debt because it was going to be included in Plaintiff’s Bankruptcy filing.

   35. Defendant violated §1692e(5) by engaging in false, deceptive and misleading conduct

when it sent the Collection Letter on February 19, 2021, days after Plaintiff provided his

Bankruptcy attorney information.

   36. Defendant violated §1692e(10) when it falsely represented that the subject debt was

collectible at the time it made demands for payment, as the subject debt was going to be part of

Plaintiff’s Bankruptcy filing.

       c. Violations of FDCPA § 1692f

   37. Defendant violated §1692f by engaging in unfair and unconscionable means in an attempt

to collect on the subject debt. Defendant violated §1692f(1) by attempting to collect a debt not

permitted by law as Plaintiff provided Defendant with his attorney information. Defendant



                                                 5
      Case: 1:21-cv-01362 Document #: 1 Filed: 03/11/21 Page 6 of 7 PageID #:6




attempted to dragoon and induce the Plaintiff despite knowing that Plaintiff had retained an

attorney and intended to include the debt in his Bankruptcy.

   38. As an experienced creditor and debt collector, Defendant knew or should have known the

ramifications of collecting on a debt that was not owed at the time it made demands for payment.

   39. Despite having actual knowledge of Plaintiff’s attorney and bankruptcy information,

Defendant attempted to coerce payment by sending the collection letter.

   40. Upon information and belief, Defendant has no system in place to document, archive, and

cease collection of debts not owed.

       d. Violations of FDCPA §1692g

   41. Defendant violated §1692g by failing to send Plaintiff a written validation notice within

five days of the initial communication. During a phone conversation with Defendant, Plaintiff

verified his address in order for Defendant to send documents relating to the subject debt.

   42. Defendant neglected to send Plaintiff any written correspondence after speaking with

Plaintiff and verifying his attorney and bankruptcy information.

   43. Moreover, Defendant deprived Plaintiff of his right to dispute the validity of the subject

debt, as prescribed by the FDCPA.

   44. As an experienced debt collector, Defendant knew or should have known the ramifications

of using deceptive and misleading means to attempt to collect a debt.




                                                6
      Case: 1:21-cv-01362 Document #: 1 Filed: 03/11/21 Page 7 of 7 PageID #:7




WHEREFORE, Plaintiff GERALD A. HENRY respectfully requests that this Honorable Court:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Enjoining Defendant from further communications with Plaintiff;

   c. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   d. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   e. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Plaintiff demands trial by jury.


Dated: March 11, 2021                               Respectfully Submitted,

                                                   /s/ Alexander J. Taylor
                                                   /s/ Omar T. Sulaiman
                                                   Alexander J. Taylor, Esq.
                                                   Omar T. Sulaiman, Esq.
                                                   Counsel for Plaintiff
                                                   Sulaiman Law Group, Ltd
                                                   2500 S Highland Ave, Suite 200
                                                   Lombard, IL 60148
                                                   Telephone: (630) 575-8181
                                                   ataylor@sulaimanlaw.com
                                                   osulaiman@sulaimanlaw.com




                                               7
